EXHIBIT 99.1 CAMDEN PROPERTY TRUST ANNOUNCES FIRST QUARTER 2 Houston, TEXAS (April 28, 2011) – Camden Property Trust (NYSE: CPT) today announced operating results for the three months ended March 31, 2011. Funds from Operations (“FFO”) FFO for the first quarter of 2011 totaled $0.72 per diluted share or $54.1 million, as compared to $0.68 per diluted share or $47.0 million for the same period in 2010.FFO for the three months ended March 31, 2011 included a net $3.3 million or $0.04 per diluted share impact related to other income of $4.3 million from the sale of an available-for-sale investment, partially offset by $1.0 million of income taxes associated with that gain, and a $2.1 million or $0.03 per diluted share impact for General & Administrative (“G&A”) costs related to a one-time bonus awarded to all non-executive employees.FFO for the three months ended March 31, 2010 included a $2.7 million or $0.04 per diluted share impact for income relating to the expiration of an indemnification provision related to one of the Company’s operating joint ventures. Net Income Attributable to Common Shareholders (“EPS”) The Company reported EPS of $7.3 million or $0.10 per diluted share for the first quarter of 2011, as compared to $2.3 million or $0.03 per diluted share for the same period in 2010.EPS for the three months ended March 31, 2011 included a net $3.3 million or $0.05 per diluted share impact related to gain on sale of an available-for-sale investment; a $2.1 million or $0.03 per diluted share impact for G&A costs related to a one-time bonus awarded to all non-executive employees; and a $1.1 million or $0.02 per diluted share impact from gain on sale of three joint venture interests.EPS for the three months ended March 31, 2010 included a $2.7 million or $0.04 per diluted share impact for income relating to the expiration of an indemnification provision related to one of the Company’s operating joint ventures. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same Property Results For the 47,600 apartment homes included in consolidated same property results, first quarter 2011 same property net operating income (“NOI”) increased 6.2% compared to the first quarter of 2010, with revenues increasing 3.7% and expenses increasing 0.2%.On a sequential basis, first quarter 2011 same property NOI declined 0.5% compared to the fourth quarter of 2010, with revenues increasing 1.5% and expenses increasing 4.7% compared to the prior quarter.Same property physical occupancy levels for the portfolio averaged 93.9% during the first quarter of 2011, compared to 93.5% in the fourth quarter of 2010 and 93.4% in the first quarter of 2010. The Company defines same property communities as communities owned and stabilized as of January 1, 2010, excluding properties held for sale and communities under major redevelopment.A reconciliation of net income attributable to common shareholders to net operating income and same property net operating income is included in the financial tables accompanying this press release. 1 Acquisition Activity Camden completed three acquisitions during the quarter for approximately $123 million through its Multifamily Value Add Fund (“Fund), in which it owns a 20% interest.The Fund acquired Camden Heights, a 352-home stabilized apartment community located in Houston, TX; Camden Design District, a 355-home stabilized apartment community located in Dallas, TX; and Camden Phipps, a 234-home stabilized apartment community located in Atlanta, GA. Disposition Activity During the first quarter, Camden sold its ownership interests in three unconsolidated joint ventures for total proceeds of $19.3 million and recognized a gain of $1.1 million.The joint ventures were comprised of two operating communities with 459 apartment homes and one parcel of undeveloped land, all located in Houston, TX. Development Activity Lease-up continued during the first quarter at Camden Ivy Hall, a $17 million joint venture community owned by the Fund which is currently 85% leased.Construction continued during the quarter on two wholly-owned development communities:Camden LaVina, a $61 million project in Orlando, FL; and Camden Summerfield II, a $32 million project in Landover, MD.Initial occupancy at these communities is scheduled for mid- to late 2011, with construction completions expected by early to mid-2012.In addition, the Company began construction during the first quarter on Camden Royal Oaks II, a $14 million project in Houston, TX scheduled for initial occupancy in late 2011 with construction completion expected in early to mid-2012. Subsequent to quarter-end, the Company began construction on three additional wholly-owned development communities comprising 978 apartment homes for a total cost of $141 million:Camden Montague in Tampa, FL, a $23 million project with 192 apartment homes; Camden Westchase in Tampa, FL, a $52 million project with 348 apartment homes; and Camden Town Square in Orlando, FL, a $66 million project with 438 apartment homes. In addition, Camden sold a land parcel in Washington, DC to the Fund for approximately $9.4 million subsequent to quarter-end, and the Company was reimbursed for previously written-off third party development costs, resulting in a gain of $4.7 million that will be recorded in the second quarter of 2011.Construction on this community - Camden South Capitol, an $88 million project with 276 apartment homes – also commenced subsequent to quarter-end. The Company has fouradditional development communities expected to begin construction later in 2011 or during 2012. Equity Issuance During the first quarter, Camden issued 71,343 common shares through its at-the-market (“ATM”) share offering program at an average price of $54.06 per share, for total net consideration of approximately $3.8 million.Subsequent to quarter-end, the Company issued an additional 181,155 common shares through its ATM program at an average price of $56.50 per share, for total net consideration of approximately $10.1 million. Earnings Guidance Camden updated its earnings guidance for 2011 based on its current and expected views of the apartment market and general economic conditions.Full-year 2011 FFO is expected to be $2.90 to $3.10 per diluted share, and full-year 2011 EPS is expected to be $0.39 to $0.59 per diluted share.Second quarter 2011 earnings guidance is $0.76 to $0.80 per diluted share for FFO and $0.14 to $0.18 per diluted share for EPS.The Company’s earnings guidance for second quarter 2011 and full-year 2011 both include the impact of the $4.7 million or $0.06 per diluted share gain on the sale of its South Capitol land parcel in Washington, DC, but exclude other potential future gains on the sale of properties.Camden intends to update its earnings guidance to the market on a quarterly basis. 2 The Company’s 2011 earnings guidance is based on projections of same property revenue growth between 4.0% and 5.0%, expense growth between 2.5% and 3.5%, and NOI growth between 5.0% and 6.0%.Additional information on the Company’s 2011 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, April 29, 2011 at 11:00 a.m. Central Time to review its first quarter 2011 results and discuss its outlook for future performance.To participate in the call, please dial (866) 843-0890 (Domestic) or (412) 317-9250 (International) by 10:50 a.m. Central Time and enter passcode: 3154019, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities. Camden owns interests in and operates 187 properties containing 63,798 apartment homes across the United States.Upon completion of seven properties under development, the Company's portfolio will increase to 65,763 apartment homes in 194 properties.Camden was recently named by FORTUNE® Magazine for the fourth consecutive year as one of the “100 Best Companies to Work For” in America, placing 7th on the list. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at www.camdenliving.com. 3 CAMDEN OPERATING RESULTS (In thousands, except per share and property data amounts) (Unaudited) Three Months Ended March 31, OPERATING DATA Property revenues Rental revenues Other property revenues Total property revenues Property expenses Property operating and maintenance Real estate taxes Total property expenses Non-property income Fee and asset management Interest and other income Income on deferred compensation plans Total non-property income Other expenses Property management Fee and asset management General and administrative Interest Depreciation and amortization Amortization of deferred financing costs Expense on deferred compensation plans Total other expenses Gain on sale of unconsolidated joint venture interests - Equity in income (loss) of joint ventures ) Income from continuing operations before income taxes Income tax expense - current ) ) Income from continuing operations Income from discontinued operations - Net income Less (income) loss allocated to noncontrolling interests from continuing operations ) Less income allocated to perpetual preferred units ) ) Net income attributable to common shareholders CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Net income Other comprehensive income Unrealized loss on cash flow hedging activities ) ) Reclassification of net losses on cash flow hedging activities Reclassification of gain on available-for-sale investment to earnings, net of tax ) - Comprehensive income Less (income) loss allocated to noncontrolling interests from continuing operations ) Less income allocated to perpetual preferred units ) ) Comprehensive income attributable to common shareholders PER SHARE DATA Net income attributable to common shareholders - basic Net income attributable to common shareholders - diluted Income from continuing operations attributable to common shareholders - basic Income from continuing operations attributable to common shareholders - diluted Weighted average number of common and common equivalent shares outstanding: Basic Diluted Note:Please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. 4 CAMDEN FUNDS FROM OPERATIONS (In thousands, except per share and property data amounts) (Unaudited) Three Months Ended March 31, FUNDS FROM OPERATIONS Net income attributable to common shareholders Real estate depreciation from continuing operations Real estate depreciation from discontinued operations - Adjustments for unconsolidated joint ventures Gain on sale of unconsolidated joint venture interests ) - Income (loss) allocated to noncontrolling interests ) Funds from operations - diluted PER SHARE DATA Funds from operations - diluted Cash distributions Weighted average number of common and common equivalent shares outstanding: FFO - diluted PROPERTY DATA Total operating properties (end of period) (a) Total operating apartment homes in operating properties (end of period) (a) Total operating apartment homes (weighted average) Total operating apartment homes - excluding discontinued operations (weighted average) (a) Includes joint ventures and properties held for sale. Note:Please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. 5 CAMDEN BALANCE SHEETS (In thousands) (Unaudited) Mar 31, Dec 31, Sep 30, Jun 30, Mar 31, ASSETS Real estate assets, at cost Land Buildings and improvements Accumulated depreciation ) Net operating real estate assets Properties under development and land Investments in joint ventures Properties held for sale, including land - - - Total real estate assets Accounts receivable - affiliates Notes receivable - affiliates - Other assets, net (a) Cash and cash equivalents Restricted cash Total assets LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Notes payable Unsecured Secured Accounts payable and accrued expenses Accrued real estate taxes Distributions payable Other liabilities (b) Total liabilities Commitments and contingencies Perpetual preferred units Equity Common shares of beneficial interest Additional paid-in capital Distributions in excess of net income attributable to common shareholders ) Notes receivable secured by common shares - - - ) ) Treasury shares, at cost ) Accumulated other comprehensive loss (c) Total common shareholders' equity Noncontrolling interest Total equity Total liabilities and equity (a) includes: net deferred charges of: (b) includes: deferred revenues of: distributions in excess of investments in joint ventures of: fair value adjustment of derivative instruments: (c) Represents the fair value adjustment of derivative instruments, gain on post retirement obligations and unrealized gain on available-for-sale securities, net of tax, if any. 6 CAMDEN NON-GAAP FINANCIAL MEASURES DEFINITIONS & RECONCILIATIONS (In thousands, except per share amounts) (Unaudited) This document contains certain non-GAAP financial measures management believes are useful in evaluating an equity REIT's performance.Camden's definitions and calculations of non-GAAP financial measures may differ from those used by other REITs, and thus may not be comparable.The non-GAAP financial measures should not be considered as an alternative to net income as an indication of our operating performance, or to net cash provided by operating activities as a measure of our liquidity. FFO The National Association of Real Estate Investment Trusts (“NAREIT”) currently defines FFO as net income attributable to common shares computed in accordance with generally accepted accounting principles (“GAAP”), excluding gains or losses from depreciable operating property sales, plus real estate depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures.Camden’s definition of diluted FFO also assumes conversion of all dilutive convertible securities, including minority interests, which are convertible into common equity.The Company considers FFO to be an appropriate supplemental measure of operating performance because, by excluding gains or losses on dispositions of operating properties and excluding depreciation, FFO can help one compare the operating performance of a company's real estate between periods or as compared to different companies.A reconciliation of net income attributable to common shareholders to FFO is provided below: Three Months Ended March 31, Net income attributable to common shareholders Real estate depreciation from continuing operations Real estate depreciation from discontinued operations - Adjustments for unconsolidated joint ventures (Gain) on sale of unconsolidated joint venture interests ) - Income (loss) allocated to noncontrolling interests ) Funds from operations - diluted Weighted average number of common and common equivalent shares outstanding: EPS diluted FFO diluted Net income attributable to common shareholders - diluted FFO per common share - diluted Expected FFO Expected FFO is calculated in a method consistent with historical FFO, and is considered an appropriate supplemental measure of expected operating performance when compared to expected net income attributable to common shareholders (EPS).A reconciliation of the ranges provided for expected net income attributable to common shareholders per diluted share to expected FFO per diluted share is provided below: 2Q11 Range 2011 Range Low High Low High Expected net income attributable to common shareholders per share - diluted Expected real estate depreciation Expected adjustments for unconsolidated joint ventures Recognized (gain) on sale of unconsolidated joint venture interests ) ) Expected income allocated to noncontrolling interests Expected FFO per share - diluted Note:This table contains forward-looking statements.Please see the paragraph regarding forward-looking statements earlier in this document. 7 CAMDEN NON-GAAP FINANCIAL MEASURES DEFINITIONS & RECONCILIATIONS (In thousands, except per share amounts) (Unaudited) Net Operating Income (NOI) NOI is defined by the Company as total property income less property operating and maintenance expenses less real estate taxes.The Company considers NOI to be an appropriate supplemental measure of operating performance to net income attributable to common shareholders because it reflects the operating performance of our communities without allocation of corporate level property management overhead or general and administrative costs. A reconciliation of net income attributable to common shareholders to net operating income is provided below: Three Months Ended March 31, Net income attributable to common shareholders Less: Fee and asset management income ) ) Less: Interest and other income ) ) Less: (Income) loss on deferred compensation plans ) ) Plus: Property management expense Plus: Fee and asset management expense Plus: General and administrative expense Plus: Interest expense Plus: Depreciation and amortization Plus: Amortization of deferred financing costs Plus: Expense (benefit) on deferred compensation plans Less: (Gain) on sale of unconsolidated joint venture interests ) - Less: Equity in (income) loss of joint ventures ) Plus: Income allocated to perpetual preferred units Plus: Income (loss) allocated to noncontrolling interests ) Plus: Income tax expense - current Less: (Income) from discontinued operations - ) Net Operating Income (NOI) "Same Property" Communities Non-"Same Property" Communities Other (4 ) Net Operating Income (NOI) EBITDA EBITDA is defined by the Company as earnings before interest, taxes, depreciation and amortization, including net operating income from discontinued operations, excluding equity in (income) loss of joint ventures, (gain) loss on sale of unconsolidated joint venture interests, and income (loss) allocated to noncontrolling interests. The Company considers EBITDA to be an appropriate supplemental measure of operating performance to net income attributable to common shareholders because it represents income before non-cash depreciation and the cost of debt, and excludes gains or losses from property dispositions. A reconciliation of net income attributable to common shareholders to EBITDA is provided below: Three Months Ended March 31, Net income attributable to common shareholders Plus: Interest expense Plus: Amortization of deferred financing costs Plus: Depreciation and amortization Plus: Income allocated to perpetual preferred units Plus: Income (loss) allocated to noncontrolling interests ) Plus: Income tax expense - current Plus: Real estate depreciation from discontinued operations - Less: (Gain) on sale of unconsolidated joint venture interests ) - Less: Equity in (income) loss of joint ventures ) EBITDA 8
